DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland in US Patent 0066263 in view of Hedren in US Patent 4974802 and Lo in US Patent 6520192.
Regarding Claim 7, Sutherland teaches an umbrella comprising: a canopy supported by a plurality of ribs; an upper pole (J on the top) having an upper end carrying the canopy (“the cover”); a lower pole (J on the bottom) having a lower end connected to a base (b), said upper pole and lower pole being first and second concentric sliding members interfitting concentrically in a slidable fashion; stretchers (E) extending outward from the upper pole and supporting a plurality of ribs (A/B). 
Sutherland is silent on the use of a twist lock. Lo teaches an umbrella including an upper pole (1) and a lower pole (2) said upper pole and lower pole 
Sutherland, as modified, is silent on the details of the base. Hedren teaches a pole with a lower end, the lower end of the lower pole comprising a ball stud (76) having a generally spherical end and a longitudinally protruding stud (98); wherein the base (10) has a ball sleeve (32) with a spherical surface (88) receiving the spherical end of the ball stud. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sutherland, as modified, by using a spherical base as taught by Hedren in order to allow the user to securely mount the umbrella.
Regarding Claim 9, Sutherland, as modified, teaches (see Hedren) that a top friction race (78), with a segment of spherical inner surface (where it is in contact with the sphere) and a central opening through which the protruding stud passes, is fastened to the ball sleeve so that the spherical end is constrained between the ball sleeve and friction race, and the size of the central opening and protruding stud are optimized to allow at least 30 degrees of angular movement by the protruding stud from the vertical toward the horizontal (see Fig. 3). 
Regarding Claim 10, Sutherland, as modified, teaches (see Hedren) that the ball sleeve has a threaded outer portion (28) and a collar (40) with inner 
Regarding Claim 11, Sutherland, as modified, teaches (see Hedren) that engaging and tightening the inner threads of the collar with the threaded outer portion of the ball sleeve applies a frictional grip to the spherical end of the ball stud so that the ball stud resists movement when a force of at least 60 Newtons applied to the lower pole at a distance of one meter above the base (the device can inherently be tightened to such an arrangement).
Regarding Claim 13, Sutherland, as modified, teaches that the plurality of ribs are extensible ribs formed of at least two longitudinal rib parts (A and B). 
Claims 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland in US Patent 0066263 in view of Hedren in US Patent 4974802.
Regarding Claim 14, Sutherland teaches an umbrella comprising: a canopy (“the cover”) supported by a plurality of ribs (A/B); an upper pole (J at the top) end carrying the canopy; a lower pole (J at the bottom) end connected to a base (h); stretchers (E) extending outward from the upper pole end supporting a plurality of ribs (A/B). 
Sutherland is silent on the details of the base. Hedren teaches a pole with a lower pole end, the lower pole comprising a ball stud (76) having a generally spherical end and a longitudinally protruding stud (98); wherein the base (10) has a ball sleeve (32) with a spherical surface (88) receiving the spherical end of the ball stud. It would have been obvious to one of ordinary skill in the art before the 
Regarding Claim 16, Sutherland, as modified, teaches (See Hedren) a top friction race (78), with a segment of spherical inner surface (where it is in contact with the ball) and a central opening through which the protruding stud passes, is fastened to the ball sleeve so that the spherical end is constrained between the ball sleeve and friction race, and the size of the central opening and protruding stud are optimized to allow at least 30 degrees of movement by the protruding stud from the vertical (see Fig. 3). 
Regarding Claim 17, Sutherland, as modified, teaches (see Hedren) that the ball sleeve has a threaded outer portion (28) and a collar (40) with inner threads (42) and a central opening overfits the top friction race and fastens the friction race to the ball sleeve. 
Regarding Claim 18, Sutherland, as modified teaches (see Hedren) that engaging and tightening the inner threads of the collar with the threaded outer portion of the ball sleeve applies a frictional grip to the spherical end of the ball stud so that the ball stud resists movement when a force of at least 60 Newtons applied to the lower pole end at a distance of one meter above the base (the device can inherently be tightened to such an arrangement). 
Regarding Claim 20, Sutherland, as modified, teaches that the plurality of ribs are extensible ribs formed of at least two longitudinal rib parts (A and B).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sutherland, as modified, as applied to claim 7 above. Sutherland, as modified, is silent on the material used for the spherical end. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spherical end of Sutherland, as modified, by using a plastic surface with a Shore A durometer of between about 85 and 110 in order to provide a suitably hard ball as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sutherland, as modified, as applied to claim 14 above. Sutherland, as modified, is silent on the material used for the spherical end. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spherical end of Sutherland, as modified, by using a plastic surface with a Shore A durometer of between about 85 and 110 in order to provide a suitably hard ball as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sutherland, as modified, as applied to claim 14 above. Sutherland, as modified, is silent on the material used for the ball sleeve. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ball sleeve of Sutherland, as modified, by using aluminum in order to provide a suitably durable .. 

Allowable Subject Matter
Claims 1-6 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Andolfi, McCord, Jr. et al., Evans, Ko, Hu, LeAnna, VanLandingham et al., Bingham, Tsuda et al., and Liu teach a twist lock. Heermance, Burr, Priscott et al., Buerklin, Carnevali, Wallis, Thomas, Harrison, Koskinen, Shneberger, and Ngu teach a ball joint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636